Per Curiam.
The terms of section 1293-b of the Penal Law  dp not cover the entire ease as presented by the indictment. Subdivision 1 of that section does not include both making the false financial statement in writing and obtaining money or property in reliance thereon. Subdivision 2 of that section does not include making the written financial statement, personally as well as obtaining money or property in reliance thereon. Subdivision 3 has no application. We, therefore, need not determine the effect to be given to section 1293-b, where all the facts embodied in a charge are within the terms of the section. The indictment was properly founded on section 1290 of the Penal Law. The writ of habeas corpus was erroneously sustained. All concur, except Crouch, J., not voting. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. Orders reversed on the law, writ of habeas corpus dismissed, and relator remanded to proper custody. [131 Mise. 657.]